Election/Restrictions
This application contains claims directed to the following patentably distinct species:	Species A: Figures 1-6, 8-9
Species B: Figure 7 
The species are independent or distinct because Species A depicts a  heel assembly with a housing and a heel piece that with top cap that is visible from the rear in the extended high heel configuration. Species B depicts with a housing with a heel piece with a first top cap that is hidden from exterior rear viewing when the heel assembly is placed in the extended high heel configuration a second top cap that is not fully hidden from side viewing. In addition, these species are not obvious variants of each other based on the current record.
Applicant is to elect the following patentably distinct sub-species:
Sub-Species a: Figures 3A-4, 6, 8a-9
Sub-Species b: Figures 5A-5C
The species are independent or distinct because Sub-Species a depicts a pivot-latch mechanism. Sub-Species b depicts a two stage bayonet latch operation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an all.
Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732